Aulisi, J.
Appeal by the claimant-widow from a decision of the Workmen’s Compensation Board which disallowed her claim for death benefits, finding that the presumption against suicide had been overcome by substantial evidence to the contrary and that decedent fell to his death from a balcony protected by a guardrail, stating that “ deceased was 5' 4" tall and to a reasonable person it does not seem possible that deceased could have accidentally fallen to the ground We cannot say as a matter of law that the board erred in its determination. Although there is a strong presumption against suicide, it is a question of fact for the board and we cannot substitute our opinion for that *781oL’ Hie hoard when there is substantia] evidence, as here, on which the board has based its determination. Appellant cites Hendry v. National Biscuit Co. (285 App. Div. 1104) in support of her position on appeal. However, in that case the board determined that the presumption was not overcome and we affirmed the factual question as determined by the board. Decision affirmed, without costs. Gibson, P. J., Herlihy, Taylor and Hamm, JJ., concur.